Citation Nr: 9918851	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  93-07 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for a gunshot wound to 
the right elbow (major) with a retained foreign body, 
currently evaluated as 40 percent disabling.  

2.  Entitlement to an increased rating for a lumbosacral 
strain, currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1961 to 
November 1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1991 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied the veteran's claims seeking entitlement 
to an increased rating for residuals of a gunshot wound to 
the right elbow with a marked deformity and a retained 
foreign body from 40 percent disabling and also denied 
entitlement to an increased (compensable) rating for 
lumbosacral strain.  By a December 1991 rating decision, the 
RO granted the veteran an increased rating for lumbosacral 
strain to 10 percent, and the veteran continued his appeal.  

The veteran's claims were initially before the Board in 
August 1994 and January 1997, at which time they were 
remanded.  

The veteran also appealed the claims of entitlement to 
increased evaluations for Post-Traumatic Stress Disorder 
(PTSD) and for eczematoid dermatis of the left and right legs 
from the same July 1991 rating decision.  However, in its 
January 1997 decision, the Board decided those claims, 
denying the claim for an increased rating for eczematoid 
dermatitis, and granting the claim for an increased rating 
for PTSD to 100 percent.   Thus, those claims became final 
and are no longer in appellate status.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

Although the veteran's claim has already been remanded on two 
prior occasions (in August 1994 and January 1997), it must be 
remanded once again.  Regarding the veteran's claim for an 
increased rating for his right elbow disability, although 
range of motion testing was done at the February 1997 VA 
examination pursuant to the January 1997 Remand directives, 
the findings are not clear for rating purposes.  

The examiner stated that flexion was to 120 degrees and that 
extension was to 150 degrees, lacking the last 30 degrees.  
However, according to Plate I of 38 C.F.R. § 4.71 (a) (1998) 
and Diagnostic Codes 5206 and 5207, limitation of flexion and 
extension of the forearm/elbow are to be measured in 
different manners.  While flexion is to be measured from 0 to 
145 degrees (with 0 being no flexion), extension is to be 
measured in the opposite manner, presumably from 145 degrees 
to 0 degrees (with 145 being no extension).  

As the United States Court of Appeals for Veterans Claims 
(Court) noted in Massey v. Brown, 7 Vet.App. 204 (1994), 
rating decisions must be based on medical findings that 
relate to the applicable criteria.  The Court has held that 
the Board may consider only independent medical evidence to 
support Board findings.  If the medical evidence of record is 
insufficient, the Board is always free to supplement the 
record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991).

In light of the inconclusive findings regarding the range of 
motion of the veteran's right elbow, his claim must be 
remanded for an examination that measures range of motion of 
the right elbow pursuant to Plate I in 38 C.F.R. § 4.71 (a) 
(1998), with flexion being measured from 0 to 145 degrees, 
and extension being measured from 145 to 0 degrees.    

In the case of DeLuca v. Brown, 8 Vet.App. 202 (1995), the 
Court held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also 
held that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use.  
The veteran's disability must be considered under all 
diagnostic codes applicable to the elbow, including those 
based on loss of range of motion.  Thus, when the veteran 
undergoes his VA examination, the examination must conform 
with the guidelines of DeLuca. 

Regarding the veteran's claim for an increased rating for his 
lumbosacral strain from 10 percent, this claim must also be 
remanded also for a more complete exam.  The examiner was 
asked specifically whether pain could significantly limit 
functional ability during flare-ups or when the affected 
areas were used repeatedly over a period of time.  While the 
examiner answered such question regarding the right elbow, 
the examiner did not answer such question regarding the 
veteran's low back.  In short, the examination did not comply 
with the directives of DeLuca.  

The Court has recently underscored the role of agencies of 
original jurisdiction in carrying out the instructions in 
Board Remands.  As noted by the Court, the duties of the 
agencies of original jurisdiction in this regard are 
mandatory, and, furthermore, the Board of Veterans' Appeals 
is obligated to insure compliance with the instructions in 
Remands.  Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, the veteran's claim for an increased rating for 
lumbosacral strain must be remanded in order to afford the 
veteran another examination which specifically complies with 
the directives of DeLuca. 

At the veteran's examination, the examiner should also 
comment on the etiology of the veteran's arthritis of the 
lumbosacral spine.  One of the diagnostic criterion for a 40 
percent rating for lumbosacral strain is "loss of lateral 
motion with osteo-arthritic changes."  The evidence shows 
that the veteran has degenerative osteoarthritis of the 
lumbosacral spine.  However, it is not clear whether such 
osteoarthritis is related to the veteran's service-connected 
lumbosacral strain.  In particular, a VA examiner in February 
1996 commented that the veteran was wounded in 1967 and 30 
years later x-rays revealed degenerative osteoarthritis, and 
that such changes in the musculoskeletal system may occur 
with age, unrelated to trauma.  However, a review of the 
claims file shows that the veteran was first diagnosed with 
degenerative osteoarthritis of the lumbar spine in 1979.  
Thus, at the veteran's examination, the examiner should 
comment whether the veteran's arthritis of the lumbar spine 
is related to the veteran's service-connected lumbosacral 
strain.

Based on the foregoing discussion, the Board hereby REMANDS 
the case to the RO for the following action:

1.  The RO should assure that copies of 
all current relevant medical reports 
regarding the right elbow and low back 
are included in the claims folder. 

2.  The appellant should be afforded a VA 
examination by an orthopedic physician to 
determine the nature and severity of his 
service-connected gunshot wound to the 
right elbow (major) with a retained 
foreign body and his lumbosacral strain.  
The examiner should provide diagnoses of 
all disorders of the veteran's right 
elbow and low back.  Such tests as the 
examining physician deems appropriate 
should be performed to include any x-
rays.  These tests should include a 
complete test of the range of motion of 
the veteran's right elbow and low back.  
In describing the range of motion of the 
right elbow, the examiner should answer 
the following questions: 

a.  Using Plate I in 38 C.F.R. 
§ 4.71 (a), what is the veteran's 
range of motion of the right elbow 
for flexion and extension, with 
flexion being measured from 0 to 145 
degrees?

b.  Does the veteran have ankylosis 
of the right elbow, and if so, what 
is the degree of such ankylosis? 

c.  Does the veteran have a flail 
joint or abnormal mobility of the 
right elbow?

d.  What muscle groups are affected 
by the veteran's right elbow injury?

e.  Does the veteran's right elbow 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms)?

f.  Does pain significantly limit 
functional ability during flare-ups 
or when the right elbow is used 
repeatedly over a period of time  
(this determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

Regarding the veteran's lumbosacral 
spine, the examiner should answer the 
following questions regarding the range 
of motion of the veteran's low back:

a.  What are the standards for 
normal ranges of motion?

b.  How do the examination findings 
relate to that standard in terms of 
whether any limitation of motion is 
severe, moderate, or slight?

c.  Does the veteran have ankylosis 
of the lumbar spine, and, if so, is 
such ankylosis favorable or 
unfavorable?  

The examination report should also 
include responses appropriate to the 
diagnostic criteria for the Diagnostic 
Code regarding lumbosacral strain.  The 
examiner should be asked to answer the 
following questions:

d.  Does the veteran have muscle 
spasm on extreme forward bending?  

e.  Does the veteran have loss of 
lateral spine motion on either side 
in the standing position?

f.  Does the veteran have tilting of 
his whole spine to the opposite 
side?

g.  Does the veteran have a positive 
Goldthwaite's sign?

h.  Does the veteran have marked 
limitation of forward bending in the 
standing position?

i.  Does the veteran have loss of 
lateral motion with osteo-arthritic 
changes?

j.  If the veteran does have osteo-
arthritic changes, are they related 
to his service-connected lumbosacral 
strain?

k.  Does the veteran have narrowing 
or irregularity of joint space?

l.  Does the veteran have abnormal 
mobility on forced motion? 

The examiner should also be asked to 
determine whether there are other 
symptoms that affect the range of motion 
and function of the lumbar spine.  The 
examiner should be asked to answer the 
following questions:

m.  Does the veteran's lumbar spine 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on movement attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms)?

n.  Does pain significantly limit 
functional ability during flare-ups 
or when the lumbar spine is used 
repeatedly over a period of time  
(this determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

If it is not feasible to answer any of 
the above listed questions, this should 
be so stated.  The claims folder and a 
copy of this remand must be made 
available to the examining physician in 
conjunction with the examination so that 
he/she may review pertinent aspects of 
the appellant's medical history.

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

4.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination with respect to 
the issues of entitlement to an increased 
rating for a gunshot wound to the right 
elbow (major) with a retained foreign 
body from 40 percent and entitlement to 
an increased rating for lumbosacral 
strain from 10 percent with particular 
consideration of 38 C.F.R. §§ 4.40, 4.45, 
as set forth in DeLuca, supra.  In the 
event that the claims are not resolved to 
the satisfaction of the appellant, the RO 
must issue a supplemental statement of 
the case, a copy of which should be 
provided the veteran, and his 
representative.  After the veteran and 
his representative have been given an 
opportunity to submit additional 
argument, the case should be returned to 
the Board for further review.

No action is required of the veteran until he receives 
further notice.  The Board does not intimate any factual or 
legal conclusion as to any final outcome warranted in the 
appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 



4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










